DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 4, 2021 has been entered.
This Office Action is also in response to applicant’s amendment filed on January 4, 2021, which has been entered into the file.  
By this amendment, the applicant has amended claims 1, 14 and 15.  
Claims 1-18 remain pending in this application.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made 

Claim 1, 3-5, 7 and 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the patent issued to Murata (PN. 7,106,514) in view of the US patent application publication by Hirokubo et al (US 2010/0302660 A1).
Claim 1 has been amended to necessitate the new grounds of rejection.  
Murata et al teaches an optical tunable filter that serves as the wavelength tunable interference filter that is comprised of a first substrate (2, Figure 8), a second substrate (3) facing the first substrate, a first reflective film (210) provided on the first substrate (2), and a second reflective film (200) provided on the second substrate and disposed so as to face the first reflective film.  Murata et al further teaches that the wavelength tunable interference filter further comprises a wiring electrode (50) provided on at least one of the first and second substrates (2 or 3) on which the wiring electrode is provided, and a conductive layer or current-carrying portion serves as the conductive member (231 or 33) provided on the one of the first and second substrates on which the wiring electrode is provided.  It is implicitly true that the wiring electrode is formed from a first conductive material.  
Murata et al teaches that the first reflective film (210), which is provided on the substrate (2) on which the wiring electrode (50) and the conductive member (231) are provided, is connected to the wiring electrode through the conductive member by being laminated on the conductive member, (please see Figure 8, first reflective film 210 is laminated on the conductive member 231).  As shown in Figure 8, the thickness of the conductive member (231) is less than a thickness of the wiring electrode (50) with a thick contact.  
Claim 1 has been amended to include the phrase “one of the first and second reflective films … is electrically connected to the wiring electrode through the conductive member” and different from the first conductive material the first portion being laminated on the conductive member so as to reduce electric resistance between the second portion and the wiring electrode”.  
Murata et al teaches that the first reflective layer (210) that has a first portion that is laminated on the conductive member (231, Figure 8) and a second portion that is located where the wavelength tunable interference filter transmits light therethrough, (please see Figure 8).  Murata et al however does not teach explicitly that the first portion and second portion of the reflective film (210) are connected to each other.  Murata et al also does not teach explicitly that the reflective film is electrically connected to the wiring electrode and the materials for the reflective film and the wiring electrode are of different conductive materials.  
Hirokubo et al in the same field of endeavor teaches a wavelength runnable interference filter that is comprised of a reflective film that may be made by either multilayer film with a metallic layer (16) or single metal film that is electrically connected to the wire and electrode pad to prevent charging of the reflective film, (please see columns [0068] and [0069]).  Hirokubo et al further teaches that the reflective film may comprises two portions that are connected to each other wherein a first portion is located wherein the wavelength tunable interference filter transmits light therethrough, (please see Figure 1).  Hirokubo et al also teaches that the wire may be formed of conductive material such as Au, (or gold, please see paragraph [0103]) and the conductive material of the reflective film may comprise either ITO or Ag (silver, please see paragraphs [0069] and [0124]).  It is noted it is implicitly true that the difference in the 
It would then have been obvious to one skilled in the art to apply the teachings of Hirokubo et al to modify the wavelength tunable interference filter of Murata et al to make the reflective film and the wiring electrode made of different conductive material and to have the first portion of the reflective film and the second portion of the reflective film to be connected with each other for the benefit of using art well-known conductive materials to form the electrically connected reflective film and the wiring electrode and to have the two portions of the reflective film to alternatively be connected to each other as an alternative design for the reflective film.  It is noted that either the two portions of the reflective film are connected to each other or not does not affect the function of the wavelength tunable interference filter.  

With regard to claim 3, Murata et al teaches that the second substrate (3, Figure 8) includes a movable portion (31) on which the second reflective film (200) is provided and a holding portion or support portion (32) which is provided outside the movable portion in a plan view and which holds the movable portion so as to be movable back and forth with respect to the first substrate.  Murata et al however does not teach explicitly that the conductive member (33) is provided on the movable portion.  Yet the specification fails to teach the criticality of having the conductive member be formed on the movable portion since the specification also teaches the option to have the conductive member be provided outside the movable portion (please see claim 6), such modification therefore is considered to be obvious matters of design choices to one skilled in the art since the position of the conductive member does not affect the function of the conductive member.  

With regard to claim 5, Murata et al teaches that the first and second reflective film are formed of a HR coating, but does not teach explicitly that the reflective films may alternatively made of metal film.  Hirokubo et al in the same field of endeavor teaches that the first and second reflective films are made of metal films, (please see paragraph [0124]).  It would then have been obvious to one skilled in the art to make the reflective films made of metal film, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended used as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.   Murata et al also teaches that the conductive member (231) may be made of metal oxide film such as ITO (indium tin oxide, please see column 6, lines 18-25).  
With regard to claim 7, Murata et al teaches that the conductive layer or conductive member (231) has a thickness in the range of 0.1 to 5 m which is 100 nm to 5000 nm, (please see column 6, lines 25-30), which includes values in the claimed range 15 nm to 150 nm.  
With regard to claim 12, this reference does not teach explicitly that the wavelength tunable interference filter is utilized in an electronic module, since it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Madham, 2 USPQ2d 1647 (1987).  It is implicitly true that the .  

Claims 2, 6 and 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murata et al and Hirokubo et al in as applied to claim 1 and further view of the patent issued to Lin et al (PN. 7,734,131).
The optical tunable optical filter or the wavelength tunable interference filter taught by Murata et al in combination with the teachings of Hirokubo et al as described in claim 1 above has met all the limitations.  
With regard to claims 2 and 6, Murata et al teaches that the filter further comprises a first electrode (23, Figures 4(g) and 8) that is provided on the first substrate (2) and that is located outside the first reflective film (210).  Murata et al further teaches that the portion (31) of the second substrate (3) comprises conductive material that is connected to the current-carrying portion (33) and be electrically charged to set up Coulomb force between the opposing first electrode (23) to control the gap between the first and second reflective films, (please see column 6, lines 31-54).  This reference however does not teach explicitly to include a second electrode that is located outside the second reflective film in plan view and facing the first electrode.  Lin et al in the same field of endeavor teaches a tunable interference filter that is comprised of a first and second reflective films (22 and 20, Figure 1) that are provided on a first and second substrate (12 and 10) respectively wherein a first electrode (26) provided outside the first reflective film on the first substrate and a second electrode (24) provided outside the second reflective film on the second substrate to set up Coulomb force between the first and the second electrodes to control the gap (Gopt) size between the first and second reflective films.  It would then have been Lin et al to modify the tunable interference filter of Murata et al to alternatively provide a second electrode, facing the first electrode, that is located outside the second reflective film, to control the gap size for the benefit of using a smaller size of an electrode to provide an easier control of the application of voltage and therefore charging between the electrodes.  
With regard to claim 6, Murata et al further teaches that the conductive member (231) and electrodes (23) are made of the same material, (please see column 6, lines 18-25).  It is within general level of skilled in the art to also make the second electrode of the same material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended used as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 
Murata et al further teaches that the conductive member (231) may be made of the same material as the first electrode (23) and is disposed between the wiring electrode and the first reflective film.  It however does not teach explicitly that the conductive member is disposed between the first electrode and the first reflective film, yet the specification and the claims fail to teach the criticality of having the conductive member disposed between the electrode and the reflective film.  Specifically, as shown in Figure 10 of the specification of the instant application the conductive member (57B) may alternatively be disposed not between the electrode and the reflective film.  This means the relative position of the conductive member is not critical to its function, and it is therefore considered to be obvious matters of design choices to one skilled in the art to have the conductive member either or not placed between the reflective film and the electrode for the conductive member would function the same.  
.  

Claim 8 and 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murata et al and Hirokubo et al as applied to claim 1 and further in view of the patent issued to Kamihara (PN. 8,081,314).
The optical tunable optical filter or the wavelength tunable interference filter taught by Murata et al in combination with the teachings of Hirokubo et al as described in claim 1 above has met all the limitations.  
With regard to claims 8 and 10, this reference does not teach explicitly that the wavelength tunable interference filter is utilized in an electronic module, since it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Madham, 2 USPQ2d 1647 (1987).  This reference also does not teach the optical module comprises a housing and a detection unit.  Kamihara in the same field of endeavor teaches a tunable optical filter that is utilized in a spectroscopy apparatus as the optical module wherein the optical module comprises a housing or frame member (5, Figure 1) for housing the tunable interference filter (1) and a detection unit (21) that detects light .  

Claims 9 and 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murata et al, Hirokubo et al and Lin et al as applied to claims 1 and 2 and further in view of the patent issued to Kamihara (PN. 8,081,314).
The optical tunable optical filter or the wavelength tunable interference filter taught by Murata et al in combination with the teachings of Hirokubo et al and Lin et al as described in claims 1 and 2 above has met all the limitations.  
With regard to claims 9 and 11, these references do not teach explicitly that the wavelength tunable interference filter is utilized in an electronic module, since it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Madham, 2 USPQ2d 1647 (1987).  These references also do not teach the optical module comprises a housing and a detection unit.  Kamihara in the same field of endeavor teaches a tunable optical filter that is utilized in a spectroscopy apparatus as the optical module wherein the optical module further comprises a housing or frame member (5, Figure 1) for housing the tunable interference filter (1) and a detection unit (21) that detects light extracted by the first and second reflective films.  It would then have been obvious to one skilled in the art to apply the teachings of Kamihara to modify the optical tunable filter to be .  

Claim 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the patent issued to Murata et al (PN. 7,106,514) in view of the US patent application publication by Hirokubo et al (US 2010/0302660 A1).
Claim 14 has been amended to necessitate the new grounds of rejection.  
Murata et al teaches an optical tunable filter that serves as the wavelength tunable interference filter, wherein the tunable filter is comprised of a substrate (2, Figure 8), a reflective film (210) that is provided on the substrate, a wiring electrode (50) that is provided on the substrate and is disposed at a position spaced apparat from the reflective film and a conductive member (231) that is provided on the substrate and is provided between the reflective film (210) and the wiring electrode (50) wherein the reflective film is connected to the wiring electrode through the conductive member by being laminated on the conductive member (231).  Murata et al teaches that the thickness of the conductive member is less than the thickness of the wiring electrode, (i.e. the contact shown in Figure 8).   It is implicitly true that the wiring electrode is made from a first conductive material.  
This reference has met all the limitations of the claim, but it does not teach explicitly that the reflective film has conductivity.  
Claim 14 has also been amended to include the phrase “one of the first and second reflective films … is electrically connected to the wiring electrode through the conductive member” and the phrase “the one of the first and second reflective films including a first portion and a second portion that is connected to the first portion and located where the wavelength different from the first conductive material the first portion being laminated on the conductive member so as to reduce electric resistance between the second portion and the wiring electrode”.  
Murata et al teaches that the first reflective layer (210) that has a first portion that is laminated on the conductive member (231, Figure 8) and a second portion that is located where the wavelength tunable interference filter transmits light therethrough, (please see Figure 8).  Murata et al however does not teach explicitly that the first portion and second portion of the reflective film (210) are connected to each other.  Murata et al also does not teach explicitly that the reflective film is electrically connected to the wiring electrode and the materials for the reflective film and the wiring electrode are of different conductive materials.  
Hirokubo et al in the same field of endeavor teaches a wavelength runnable interference filter that is comprised of a reflective film that may be made by either multilayer film with a metallic layer (16) or single metal film that is electrically connected to the wire and electrode pad to prevent charging of the reflective film, (please see columns [0068] and [0069]).  Hirokubo et al further teaches that the reflective film may comprises two portions that are connected to each other wherein a first portion is located wherein the wavelength tunable interference filter transmits light therethrough, (please see Figure 1).  Hirokubo et al also teaches that the wire may be formed of conductive material such as Au, (or gold, please see paragraph [0103]) and the conductive material of the reflective film may comprise either ITO or Ag (silver, please see paragraphs [0069] and [0124]).  It is noted it is implicitly true that the difference in the conductive materials for the reflective film and the wiring electrode would inherently reduce electric resistance between the wiring electrode and the reflective film.  

It would then have been obvious to one skilled in the art to apply the teachings of Hirokubo et al to modify the wavelength tunable interference filter of Murata et al to make the reflective film and the wiring electrode made of different conductive material and to have the first portion of the reflective film and the second portion of the reflective film to be connected with each other for the benefit of using art well-known conductive materials to form the electrically connected reflective film and the wiring electrode and to have the two portions of the reflective film to alternatively be connected to each other as an alternative design for the reflective film.  It is noted that either the two portions of the reflective film are connected to each other or not does not affect the function of the wavelength tunable interference filter.  


Claims 15-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the patent issued to Murata et al (PN. 7,106,514) in view of the patent issued to US patent application publication by Hirokubo et al (US 2010/0302660 A1).  
Claim 15 has been amended to necessitate the new grounds of rejection.  
Murata et al teaches an optical tunable filter serves as the wavelength tunable interference filter wherein the tunable filter comprises a first substrate (2, Figure 8), a second substrate (3) facing the first substrate, a first partial reflective film (210) on the first substrate, a second partial reflective film (200) on the second substrate and facing first reflective film, a wiring electrode (50) on the first substrate and a conductive member (231) on the first substrate wherein the first reflective film (210) is connected to the wiring electrode by being laminated 
This reference has met all the limitations.  As shown in Figure 8, Murata et al teaches that the reflective film (210) is connected to the wiring electrode (50) via the conductive member (231) however this reference does not teach explicitly that the connection is electrical connection.  Claim 15 also has been amended to include the phrase “the one of the first and second reflective films including a first portion and a second portion that is connected to the first portion and located where the wavelength tunable interference filter transits light therethrough, each of the first portion and the second portion including a film of a second conductive material that is different from the first conductive material the first portion being laminated on the conductive member so as to reduce electric resistance between the second portion and the wiring electrode”.  
Murata et al teaches that the first reflective layer (210) that has a first portion that is laminated on the conductive member (231, Figure 8) and a second portion that is located where the wavelength tunable interference filter transmits light therethrough, (please see Figure 8).  Murata et al however does not teach explicitly that the first portion and second portion of the reflective film (210) are connected to each other.  Murata et al also does not teach explicitly that the materials for the reflective film and the wiring electrode are of different conductive materials.  
Hirokubo et al in the same field of endeavor teaches a wavelength runnable interference filter that is comprised of a reflective film that may be made by either multilayer film with a metallic layer (16) or single metal film that is electrically connected to the wire and electrode pad to prevent charging of the reflective film, (please see columns [0068] and [0069]).  Hirokubo et al further teaches that the reflective film may comprise two portions that are connected to each 

It would then have been obvious to one skilled in the art to apply the teachings of Hirokubo et al to modify the wavelength tunable interference filter of Murata et al to make the reflective film and the wiring electrode made of different conductive material and to have the first portion of the reflective film and the second portion of the reflective film to be connected with each other for the benefit of using art well-known conductive materials to form the electrically connected reflective film and the wiring electrode and to have the two portions of the reflective film to alternatively be connected to each other as an alternative design for the reflective film.  It is noted that either the two portions of the reflective film are connected to each other or not does not affect the function of the wavelength tunable interference filter.  
With regard to claim 16, Murata et al teaches that a first electrode (23) is form on the first substrate.  Hirokubo et al in the same field of endeavor that a second electrode (6A, Figure 1) on the second substrate facing the first electrode (6B).  
Murata et al further teaches that the conductive member (231) may be made of the same material as the first electrode (23) and is disposed between the wiring electrode and the first reflective film.  It however does not teach explicitly that the conductive member is disposed fail to teach the criticality of having the conductive member disposed between the electrode and the reflective film.  Specifically, as shown in Figure 10 of the specification of the instant application the conductive member (57B) may alternatively be disposed not between the electrode and the reflective film.  This means the relative position of the conductive member is not critical to its function, and it is therefore considered to be obvious matters of design choices to one skilled in the art to have the conductive member either or not placed between the reflective film and the electrode for the conductive member would function the same.  
With regard to claim 17, Murata et al in light of Hirokubo et al teach that the first electrode (23, Figure 8 of Murata et al and 6B, Figure 1 of Hirokubo et al) is on the first substrate (2, Figure 8 of Murata et al and 3, Figure 1 of Hirokubo et al) and a second electrode (6A, Figure 1 of Hirokubo et al) is on the second substrate and facing the first electrode wherein the conductive member is formed of the same material as the first electrode, (23, column 6, lines 18-20 or Murata et al).  
With regard to claim 18, Murata et al teaches that the conductive layer or conductive member (231) has a thickness in the range of 0.1 to 5 m which is 100 nm to 5000 nm, (please see column 6, lines 25-30), which includes values in the claimed range 15 nm to 150 nm.  

Response to Arguments
Applicant's arguments filed on January 4, 2021 have been fully considered but they are not persuasive. The newly amended claims have been fully considered and are rejected for the reasons stated above.  Applicant’s arguments are mainly drawn to the amendment to the claims that have been fully addressed in the reasons for rejection stated above.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309.  The examiner can normally be reached on M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/Primary Examiner, Art Unit 2872